NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 12, 2013
                                   Decided April 18, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge



No. 12‐2953

UNITED STATES OF AMERICA,                           Appeal from the United States
          Plaintiff‐Appellee,                       District Court for the Western
                                                    District of Wisconsin.
       v.
                                                    No. 3:10‐cr‐00175‐bbc‐1
SHAON ARCH,
         Defendant‐Appellant.                       Barbara B. Crabb,
                                                         Judge.



                                         O R D E R

    Shaon Arch pleaded guilty to one count of illegally possessing a firearm in violation of 18
U.S.C. § 922(g)(1).  A PSR was prepared, which calculated Arch’s base offense at 14 because he
had prior drug convictions that did not meet the definition of a controlled substance violation
No. 12‐2953                                                                                   Page 2


under  U.S.S.G.  §  4B1.2.    The  probation  office  later  submitted  an  addendum  to  the  PSR,
increasing Arch’s base level from 14 to 20 pursuant to § 2K2.1(a)(4).  This increase was based
on a prior drug conviction for conspiracy in Cook County Circuit Court in Chicago, Illinois. 
The probation office relied on a copy of the underlying indictment, which charged Arch with
delivering cocaine in violation of the relevant Illinois complied statutes, in making this increase. 
The district court accepted the elevated U.S. Sentencing Guidelines range and sentenced Arch
to 84 months’ imprisonment, followed by 3 years of supervised release.  

     Arch now contends the elevated base offense level in the addendum was improper because
the  underlying  indictment  includes  counts  that  were  later  dismissed.    In  other  words,  the
district  court  could  not  reasonably  rely  on  the  document  to  increase  his  sentence  under
§ 2K2.1(a)(4) because the document did not explain whether Arch had been convicted of a
distribution offense, which satisfies § 4B1.2, or a possession offense, which might not.  

     At oral argument, Arch’s counsel presented the Court with a newly‐discovered document
that shows Arch’s charges from the drug conspiracy indictment were amended.  The parties
then stated that they were in agreement the case should be remanded to determine whether the
newly‐discovered document would have affected Arch’s sentence.  In light of this document
and the parties’ agreement, we REMAND this case for further consideration.